Christianson, Ch. J.
(concurring). I concur in the opinion prepared by Mr. Justice Bobinson. The only question presented, either in the trial court or in this court, is whether there was in fact a delivery (within the contemplation of the law) of the deed under which the defendant claims title to the land in controversy.
Our statute provides: “A grant cannot be delivered to the grantee conditionally. Delivery to him or to his agent as such is necessarily absolute; and the instrument takes effect thereupon, discharged of any condition on which the delivery was made.” Comp. Laws 1913, § 5497. The undisputed evidence is to the effect that Frederick Becker, after executing and acknowledging the deed, handed it over to the defendant, and that she ever since has retained it in her possession.
The trial judge filed a memorandum decision, wherein he reviewed the evidence, and arrived at the conclusion that the deed was in fact delivered unconditionally. In my opinion the decision of the trial court is clearly in accord with the weight of the evidence, and must be affirmed.